Citation Nr: 0111494	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-07 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right shoulder 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for facial scars.  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a left shoulder 
disability.  

5.  Entitlement to service connection for hearing loss.  

6.  Entitlement to service connection for a right hip 
disability.  

7.  Entitlement to an increased rating for myositis 
ossificans of the right knee, currently evaluated as 10 
percent disabling.  

8.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 10 percent disabling.  

9.  Entitlement to an increased rating for hypertension, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and November 1998 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  



REMAND

The record shows the veteran failed to report for a Travel 
Board hearing scheduled in November 2000.  Upon review, the 
Board notes that the letter notifying the veteran of the 
November 2000 hearing was mailed to the wrong address.  In 
June 2000, the veteran completed a VA Form 21-8679, 
Eligibility Determination for Clothing Allowance, wherein he 
listed his address as "[redacted]"; however, the 
notification letter, dated in October 2000, was mailed to 
"[redacted]".  The Board further notes that 
documentation subsequently mailed to the "[redacted]" 
address was returned as undeliverable.  The reason checked 
was no such number.  

Regarding the claim for service connection for PTSD, the 
Board notes that, in June 1999, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) were changed 
retroactively effective from March 7, 1997.  64 Fed. Reg. 
32807-32808 (Jun. 18, 1999).  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review of the record 
reveals that the veteran filed his claim for service 
connection for PTSD in October 1996.  Therefore, the 
veteran's service connection claim must be evaluated under 
both the old and new requirements.  The statement of the case 
issued in January 2000, however, reveals that the RO 
evaluated the claim under the old criteria only.  

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (effective from March 7, 1997).  The Board notes 
that under 38 C.F.R. § 4.125(a), a diagnosis of a mental 
disorder, including PTSD, must conform to the criteria of the 
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  If the 
evidence establishes the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R.  
§ 3.304(f) (effective from March 7, 1997). 

The veteran's service personnel records indicate that he 
served in Vietnam from January 1969 to January 1970 where he 
was a cook with the HHB DIV Arty 1st CAV DIV.  His DD 214 
shows that he was awarded various medals, none of which are 
indicative of combat.  A finding has not been made to date as 
to whether the veteran was engaged in combat activity with 
the enemy relative to the occurrence of any alleged stressor.  
In the event of the absence of such a finding, a stressor 
must be established by official service records or other 
credible supporting evidence.  Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The file shows that the veteran has made allegations of 
service stressors.  He maintains that stressors for his PTSD 
were a stove blowing up and receiving incoming rounds every 
night.  He also states that a friend of his, whom he 
identifies as "Sergeant [redacted]", was killed sometime in 
March or April 1969 and that a guy named "[redacted]" who was 
assigned to headquarters battery was also killed.  See March 
1999 hearing transcript, pgs. 8-14.  In addition, the veteran 
asserts that his brother, L.E.A., was killed in Vietnam on 
April 5, 1967, prior to his going to Vietnam.  The Board 
notes that a request has not been made of the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), to 
verify the veteran's stressors.  

Regarding the claims for service connection for hearing loss 
and a right hip disability, the Board notes that medical 
opinions have not been offered regarding the etiology of the 
bilateral hearing loss found on VA audiometric examination in 
May 1998, see 38 C.F.R. § 3.385 (2000), and the right hip 
arthralgia diagnosed on VA examination in June 1998.  The 
Board further notes that the veteran has not been afforded a 
VA examination to determine the nature and etiology of his 
claimed left shoulder disability.  

During the March 1999 personal hearing, the veteran indicated 
that he was seeing "Dr. Skandalakis" for his hearing 
problem.  See March 1999 hearing transcript, pg. 8.  Upon 
review, the Board notes that there are no records from this 
physician in the claims file.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
through his representative, to determine 
whether he still desires a Travel Board 
hearing.  If so, the RO should schedule 
him for such a hearing as soon as it is 
practically possible.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated for any of the 
disabilities at issue since service, 
including the "Dr. Skandalakis" 
referenced at his March 1999 hearing.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

3.  Following the above, the RO must make 
a specific determination as to whether 
the record establishes the veteran 
engaged in combat with the enemy and has 
a claimed stressor related to that 
combat.  If so, the RO must specifically 
identify the stressor(s) established by 
the record.  

4.  If the RO determines the veteran did 
not engage in combat with the enemy and 
have a stressor related to that combat, 
it should review the file and prepare a 
summary of all the claimed stressors, 
including the death of the veteran's 
brother in Vietnam.  This summary, and 
all associated documents, should be sent 
to the USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197 so 
that it can provide any information which 
might corroborate the stressors claimed 
by the veteran.  

5.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, through 
combat participation or otherwise, the 
veteran should be accorded an examination 
by a psychiatrist to determine the 
presence of PTSD.  The RO must specify 
for the examiner the stressor(s) that the 
RO determined are established by the 
record, and the examiner is to be 
instructed that only those events can be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examination report should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests are to be accomplished.  In 
addition, the examiner should address the 
following:

(a)  whether the stressor(s) determined 
by the RO to actually have occurred was 
sufficient to produce PTSD; 

(b)  whether the veteran meets the 
diagnostic criteria for PTSD under DSM-IV 
and; 

(c)  whether there is a link between 
current symptoms and the stressor(s) 
specified by the RO as established by the 
record.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination. 

6.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
left shoulder and right hip disabilities 
and to determine the current severity of 
the service-connected right knee 
disability.  All indicated tests, studies 
and X-rays should be performed, including 
range of motion measurements for the left 
shoulder, right hip and right knee.  
Regarding the left shoulder and right 
hip, the examiner should express an 
opinion as to whether it is at least as 
likely as not that any disability found 
is related to the veteran's period of 
active service.  Regarding the right 
knee, the examiner should indicate 
whether there is any recurrent 
subluxation or lateral instability and, 
if so, characterize the degree as slight, 
moderate or severe.  The examiner should 
also comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the right knee.  A 
complete rationale for all opinions 
expressed must be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

7.  The RO should schedule the veteran 
for a VA audiometric examination to 
determine the nature and etiology of his 
bilateral hearing loss.  All indicated 
tests and studies should be completed.  
The examiner should express an opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral hearing 
loss is related to his period of active 
service.  A complete rationale for any 
opinion expressed must be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

8.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of his service-connected 
hypertension.  In addition to serial 
blood pressure readings, any other 
testing deemed necessary should be 
accomplished.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.  

9.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiner(s) for 
corrective action.  38 C.F.R. § 4.2.  

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

11.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issues on appeal.  (Note: 
The claim for service connection for PTSD 
should be readjudicated under both the 
old and new criteria.)

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




